TABLE OF CONTENTS

EXHIBIT 10.11
 
MICROMUSE INC.
 
1998 NON-OFFICER STOCK OPTION/STOCK ISSUANCE PLAN
 
(AS ADOPTED DECEMBER 16, 1998 AND AMENDED THROUGH JUNE 30, 1999)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

ARTICLE I.    GENERAL PROVISIONS
  
1
I.    PURPOSE OF THE PLAN
  
1
II.    STRUCTURE OF THE PLAN
  
1
III.    ADMINISTRATION OF THE PLAN
  
1
IV.    ELIGIBILITY
  
2
V.    STOCK SUBJECT TO THE PLAN
  
3
ARTICLE II.    DISCRETIONARY OPTION GRANT PROGRAM
  
3
I.    OPTION TERMS
  
3
A.    Exercise Price
  
4
B.    Exercise and Term of Options
  
4
C.    Effect of Termination of Service
  
4
D.    Stockholder Rights
  
5
E.    Repurchase Rights
  
5
F.    Limited Transferability of Options
  
6
II.    CORPORATE TRANSACTION/CHANGE IN CONTROL
  
6
III.    CANCELLATION AND REGRANT OF OPTIONS
  
8
IV.    STOCK APPRECIATION RIGHTS
  
8
ARTICLE III.    STOCK ISSUANCE PROGRAM
  
9
I.    STOCK ISSUANCE TERMS
  
9
A.    Purchase Price
  
9
B.    Vesting Provisions
  
9
II.    CORPORATE TRANSACTION/CHANGE IN CONTROL
  
10
III.    SHARE ESCROW/LEGENDS
  
11
ARTICLE IV.    MISCELLANEOUS
  
11
I.    FINANCING
  
11



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
II.    TAX WITHHOLDING
  
12
III.    EFFECTIVE DATE AND TERM OF THE PLAN
  
12
IV.    AMENDMENT OF THE PLAN
  
12
V.    USE OF PROCEEDS
  
13
VI.    REGULATORY APPROVALS
  
13
VII.    NO EMPLOYMENT/SERVICE RIGHTS
  
13



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MICROMUSE INC.
1998 NON-OFFICER STOCK OPTION/STOCK ISSUANCE PLAN
 
(As adopted December 16, 1998 and Amended through June 30, 1999)
 
ARTICLE I
 
GENERAL PROVISIONS
 

 
I.
 
PURPOSE OF THE PLAN

 
This 1998 Non-Officer Stock Option/Stock Issuance Plan is intended to promote
the interests of Micromuse Inc., a Delaware corporation, by providing eligible
persons with the opportunity to acquire a proprietary interest, or otherwise
increase their proprietary interest, in the Corporation as an incentive for them
to remain in the service of the Corporation.
 
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
 

 
II.
 
STRUCTURE OF THE PLAN

 
A.    The Plan shall be divided into two separate equity programs:
 
(i)  the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted Non-Statutory Options to
purchase shares of Common Stock, and
 
(ii)  the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered to the Corporation (or any Parent or Subsidiary).
 
B.    The provisions of Articles One and Four shall apply to all equity programs
under the Plan and shall accordingly govern the interests of all persons under
the Plan.
 

 
III.
 
ADMINISTRATION OF THE PLAN

 
A.    Administration of the Discretionary Option Grant and Stock Issuance
Programs with respect to persons eligible to participate in those programs may,
at the Board’s discretion, be vested in the Primary Committee or a Secondary
Committee, or the Board may retain the power to administer those programs with
respect to all such persons.
 
B.    Members of the Primary Committee or any Secondary Committee shall serve
for such period of time as the Board may determine and may be removed by the
Board atany time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.





--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
C.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority to establish such rules
and regulations as it may deem appropriate for proper administration of the
Discretionary Option Grant and Stock Issuance Programs and to make such
determinations under, and issue such interpretations of, the provisions of such
programs and any outstanding options or stock issuances thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Option Grant or Stock
Issuance Program under its jurisdiction or any option or stock issuance
thereunder.
 
D.    Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any option grants or stock issuances under the
Plan.
 

 
IV.
 
ELIGIBILITY

 
A.    The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:
 
(i)  Employees who are not officers of the Corporation or members of the Board,
and
 
(ii)  consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
 
B.    Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority (subject to the provisions of
the Plan) to determine, (i) with respect to the option grants under the
Discretionary Option Grant Program, which eligible persons are to receive option
grants, the time or times when such option grants are to be made, the number of
shares to be covered by each such grant, the time or times at which each option
is to become exercisable, the vesting schedule (if any) applicable to the option
shares and the maximum term for which the option is to remain outstanding and
(ii) with respect to stock issuances under the Stock Issuance Program, which
eligible persons are to receive stock issuances, the time or times when such
issuances are to be made, the number of shares to be issued to each Participant,
the vesting schedule (if any) applicable to the issued shares and the
consideration to be paid for such shares. Only Non-Statutory Options may be
granted under the Plan.
 
C.    The Plan Administrator shall have the absolute discretion either to grant
options in accordance with the Discretionary Option Grant Program or to effect
stock issuances in accordance with the Stock Issuance Program.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
V.    STOCK
 
SUBJECT TO THE PLAN

 
A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The maximum number of shares of Common Stock
which may be issued over the term of the Plan shall not exceed 600,000 shares.
 
B.    No one person participating in the Plan may receive options, separately
exercisable stock appreciation rights and direct stock issuances for more than
100,000 shares of Common Stock per calendar year.
 
C.    Shares of Common Stock subject to outstanding options shall be available
for subsequent issuance under the Plan to the extent (i) the options expire or
terminate for any reason prior to exercise in full or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Section III
of Article Two. However, should the exercise price of an option under the Plan
be paid with shares of Common Stock or should shares of Common Stock otherwise
issuable under the Plan be withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the exercise of an option or the
vesting of a stock issuance under the Plan, then the number of shares of Common
Stock available for issuance under the Plan shall be reduced by the gross number
of shares for which the option is exercised or which vest under the stock
issuance, and not by the net number of shares of Common Stock issued to the
holder of such option or stock issuance.
 
D.    Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and/or class of securities issuable under the
Plan, (ii) the number and/or class of securities for which any one person may be
granted options, separately exercisable stock appreciation rights and direct
stock issuances per calendar year and (iii) the number and/or class of
securities and the exercise price per share in effect under each outstanding
option in order to prevent the dilution or enlargement of benefits thereunder.
The adjustments determined by the Plan Administrator shall be final, binding and
conclusive.
 
ARTICLE II
 
DISCRETIONARY OPTION GRANT PROGRAM
 

 
I.
 
OPTION TERMS

 
Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
A.    Exercise Price.
 
1.    The exercise price per share shall be fixed by the Plan Administrator and
to the extent required by applicable tax or securities laws, the exercise price
per share shall not be less than eighty-five percent (85%) of the Fair Market
Value per share of Common Stock on the option grant date; otherwise, the
exercise price per share shall be determined in the sole discretion of the Plan
Administrator.
 
2.    The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12(g) of the
1934 Act at the time the option is exercised, then the exercise price may also
be paid as follows:
 
(i)  in shares of Common Stock held for the requisite period necessary to avoid
a charge to the Corporation’s earnings for financial reporting purposes and
valued at Fair Market Value on the Exercise Date, or
 
(ii)  through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions to (a) a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
B.    Exercise and Term of Options.    Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date or, if required by the United Kingdom or
Australian tax or securities laws, a term in excess of seven (7) years.
 
C.    Effect of Termination of Service.
 
1.    The following provisions shall govern the exercise of any options held by
the Optionee at the time of cessation of Service or death:
 
(i)  Should the Optionee cease to remain in Service for any reason other than
death, Disability or Misconduct, then the Optionee shall have a period of three
(3) months following the date of such cessation of Service during which to
exercise each outstanding option held by such Optionee.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(ii)  Should Optionee’s Service terminate by reason of Disability, then the
Optionee shall have a period of twelve (12) months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.
 
(iii)  If the Optionee dies while holding an outstanding option, then the
personal representative of his or her estate or the person or persons to whom
the option is transferred pursuant to the Optionee’s will or the laws of
inheritance shall have a twelve (12)-month period following the date of the
Optionee’s death to exercise such option.
 
(iv)  Under no circumstances, however, shall any such option be exercisable
after the specified expiration of the option term.
 
(v)  During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.
 
(vi) Should the Optionee’s Service be terminated for Misconduct, then all
outstanding options held by the Optionee shall terminate immediately and cease
to be outstanding.
 
2.    The Plan Administrator shall have the discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:
 
(i)  extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the period otherwise in
effect for that option to such greater period of time as the Plan Administrator
shall deem appropriate, but in no event beyond the expiration of the option
term, and/or
 
(ii)  permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.
 
D.    Stockholder Rights.    The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.
 
E.    Repurchase Rights.    The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

repurchase, at the exercise price paid per share, any or all of those unvested
shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
 
F.    Limited Transferability of Options.    During the lifetime of the
Optionee, the option shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of descent and
distribution following the Optionee’s death. The foregoing notwithstanding, the
Plan Administrator shall have the discretion, exercisable either at the time the
option is granted or at any time while the option remains outstanding, to
provide for the limited or unlimited transferability of a Non-Statutory Option.
 

 
II.
 
CORPORATE TRANSACTION/CHANGE IN CONTROL

 
A.    In the event of any Corporate Transaction, each outstanding option shall
automatically accelerate so that each such option shall, immediately prior to
the effective date of the Corporate Transaction, become fully exercisable for
all of the shares of Common Stock at the time subject to such option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
However, an outstanding option shall not so accelerate if and to the extent: (i)
such option is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof), (ii) such option is to be replaced with a cash
incentive program of the successor corporation which preserves the spread
existing on the unvested option shares at the time of the Corporate Transaction
and provides for subsequent payout in accordance with the same vesting schedule
applicable to such option or (iii) the acceleration of such option is subject to
other limitations imposed by the Plan Administrator at the time of the option
grant. The determination of option comparability under clause (i) above shall be
made by the Plan Administrator, and its determination shall be final, binding
and conclusive.
 
B.    All outstanding repurchase rights shall also terminate automatically, and
the shares of Common Stock subject to those terminated rights shall immediately
vest in full, in the event of any Corporate Transaction, except to the extent:
(i) those repurchase rights are to be assigned to the successor corporation (or
parent thereof) in connection with such Corporate Transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.
 
C.    Notwithstanding Section II.A. and Section II.B. of this Article Two, the
Plan Administrator shall have the discretion, exercisable either at the time the
option is granted or at any time while the option remains outstanding, to
provide for the automatic acceleration of one or more outstanding options (and
the automatic termination of one or more outstanding repurchase rights with the
immediate vesting of the shares of Common Stock subject to those rights) upon
the occurrence of a Corporate Transaction, whether or not those options are to
be assumed or replaced (or those repurchase rights are to be assigned) in the
Corporate Transaction. The Plan Administrator shall also have the discretion to
grant options which do not accelerate



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

whether or not such options are assumed (and to provide for repurchase rights
that do not terminate whether or not such rights are assigned) in connection
with a Corporate Transaction.
 
D.    Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).
 
E.    Each option which is assumed in connection with a Corporate Transaction
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction, (ii) the exercise price payable per share under each
outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same and (iii) the maximum number of securities
and/or class of securities for which any one person may be granted stock
options, separately exercisable stock appreciation rights and direct stock
issuances under the Plan.
 
F.    The Plan Administrator shall have the discretion, exercisable at the time
the option is granted or at any time while the option remains outstanding, to
provide for the automatic acceleration of any options which are assumed or
replaced in a Corporate Transaction and do not otherwise accelerate at that time
(and the termination of any of the Corporation’s outstanding repurchase rights
which do not otherwise terminate at the time of the Corporate Transaction) in
the event the Optionee’s Service should subsequently terminate by reason of an
Involuntary Termination within eighteen (18) months following the effective date
of such Corporate Transaction. Any options so accelerated shall remain
exercisable for fully-vested shares until the earlier of (i) the expiration of
the option term or (ii) the expiration of the one (1)-year period measured from
the effective date of the Involuntary Termination.
 
G.    The Plan Administrator shall have the discretion, exercisable either at
the time the option is granted or at any time while the option remains
outstanding, to (i) provide for the automatic acceleration of one or more
outstanding options (and the automatic termination of one or more outstanding
repurchase rights with the immediate vesting of the shares of Common Stock
subject to those rights) upon the occurrence of a Change in Control or (ii)
condition any such option acceleration (and the termination of any outstanding
repurchase rights) upon the subsequent Involuntary Termination of the Optionee’s
Service within a specified period (not to exceed eighteen (18) months) following
the effective date of such Change in Control. Any options accelerated in
connection with a Change in Control shall remain fully exercisable until the
expiration or sooner termination of the option term.
 
H.    The grant of options under the Discretionary Option Grant Program shall in
no way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
III.
 
CANCELLATION AND REGRANT OF OPTIONS

 
The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
and to grant in substitution new options covering the same or different number
of shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new grant date.
 

 
IV.
 
STOCK APPRECIATION RIGHTS

 
A.    The Plan Administrator shall have full power and authority to grant to
selected Optionees tandem stock appreciation rights.
 
B.    The following terms shall govern the grant and exercise of tandem stock
appreciation rights:
 
(i)  One or more Optionees may be granted the right, exercisable upon such terms
as the Plan Administrator may establish, to elect between the exercise of the
underlying option for shares of Common Stock and the surrender of that option in
exchange for a distribution from the Corporation in an amount equal to the
excess of (a) the Fair Market Value (on the option surrender date) of the number
of shares in which the Optionee is at the time vested under the surrendered
option (or surrendered portion thereof) over (b) the aggregate exercise price
payable for such shares.
 
(ii)  No such option surrender shall be effective unless it is approved by the
Plan Administrator. If the surrender is so approved, then the distribution to
which the Optionee shall be entitled may be made in shares of Common Stock
valued at Fair Market Value on the option surrender date, in cash, or partly in
shares and partly in cash, as the Plan Administrator shall in its sole
discretion deem appropriate.
 
(iii)  If the surrender of an option is rejected by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (a) five (5) business
days after the receipt of the rejection notice or (b) the last day on which the
option is otherwise exercisable in accordance with the terms of the documents
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the option grant date.



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III
 
STOCK ISSUANCE PROGRAM
 

 
I.
 
STOCK ISSUANCE TERMS

 
Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.
 
A.    Purchase Price.
 
1.    The purchase price per share shall be fixed by the Plan Administrator, but
shall not be less than eighty-five percent (85%) of the Fair Market Value per
share of Common Stock on the issue date.
 
2.    Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:
 
(i)  cash or check made payable to the Corporation, or
 
(ii)  past services rendered to the Corporation (or any Parent or Subsidiary).
 
B.    Vesting Provisions.
 
1.    Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon attainment of specified performance objectives.
 
2.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.
 
3.    The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall have the right to vote such shares and to receive any regular cash
dividends paid on such shares.
 
4.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the cash
consideration paid for the surrendered shares and shall cancel the unpaid
principal balance of any outstanding purchase-money note of the Participant
attributable to the surrendered shares.
 
5.    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver shall result in the immediate vesting of
the Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.
 

 
II.
 
CORPORATE TRANSACTION/CHANGE IN CONTROL

 
A.    All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Corporate Transaction, except to the extent (i) those repurchase
rights are assigned to the successor corporation (or parent thereof) in
connection with such Corporate Transaction or (ii) such accelerated vesting is
precluded by other limitations imposed in the Stock Issuance Agreement.
 
B.    Notwithstanding Section II.A. of this Article Three, the Plan
Administrator shall have the discretionary authority, exercisable either at the
time the unvested shares are issued or any time while the Corporation’s
repurchase rights remain outstanding under the Stock Issuance Program, to
provide that those rights shall automatically terminate in whole or in part, and
the shares of Common Stock subject to those terminated rights shall immediately
vest, in the event of a Corporate Transaction, whether or not those repurchase
rights are to be assigned to the successor corporation (or its parent) in
connection with such Corporate Transaction. The Plan Administrator shall also
have the discretion to provide for repurchase rights with terms different from
those in effect under this Section II in connection with a Corporate
Transaction.
 
C.    The Plan Administrator shall have the discretion, exercisable either at
the time the unvested shares are issued or at any time while the Corporation’s
repurchase rights remain outstanding, to provide that any repurchase rights that
are assigned in the Corporate Transaction shall automatically terminate, and the
shares of Common Stock subject to those



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

terminated rights shall immediately vest in full, in the event the Participant’s
Service should subsequently terminate by reason of an Involuntary Termination
within eighteen (18) months following the effective date of such Corporate
Transaction.
 
D.    The Plan Administrator shall have the discretion, exercisable either at
the time the unvested shares are issued or at any time while the Corporation’s
repurchase right remains outstanding, to (i) provide for the automatic
termination of one or more outstanding repurchase rights and the immediate
vesting of the shares of Common Stock subject to those rights upon the
occurrence of a Change in Control or (ii) condition any such accelerated vesting
upon the subsequent Involuntary Termination of the Participant’s Service within
a specified period (not to exceed eighteen (18) months) following the effective
date of such Change in Control.
 

 
III.
 
SHARE ESCROW/LEGENDS

 
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
 
ARTICLE IV
 
MISCELLANEOUS
 
I.    FINANCING
 
A.    The Plan Administrator may permit any Optionee or Participant to pay the
option exercise price under the Discretionary Option Grant Program or the
purchase price for shares issued under the Stock Issuance Program by delivering
a full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In all events, the maximum credit available to the Optionee
or Participant may not exceed the sum of (i) the aggregate option exercise price
or purchase price payable for the purchased shares plus (ii) any Federal, state
and local income and employment tax liability incurred by the Optionee or the
Participant in connection with the option exercise or share purchase.
 
B.    The Plan Administrator may, in its discretion, determine that one or more
such promissory notes shall be subject to forgiveness by the Corporation in
whole or in part upon such terms as the Plan Administrator may deem appropriate.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
II.
 
TAX WITHHOLDING

 
A.    The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or upon the issuance or vesting of such shares under the
Plan shall be subject to the satisfaction of all applicable Federal, state and
local income and employment tax withholding requirements and any United Kingdom
or Australian income or employment tax withholding requirements.
 
B.    The Plan Administrator may, in its discretion, provide any or all holders
of Non-Statutory Options or unvested shares of Common Stock under the Plan with
the right to use shares of Common Stock in satisfaction of all or part of the
Taxes incurred by such holders in connection with the exercise of their options
or the vesting of their shares. Such right may be provided to any such holder in
either or both of the following formats:
 
(i)  Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Taxes (not to
exceed one hundred percent (100%)) designated by the holder.
 
(ii)  Stock Delivery: The election to deliver to the Corporation, at the time
the Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Taxes) with an aggregate
Fair Market Value equal to the percentage of the Taxes (not to exceed one
hundred percent (100%)) designated by the holder.
 

 
III.
 
EFFECTIVE DATE AND TERM OF THE PLAN

 
A.    The Plan shall become effective on the Plan Effective Date. Options may be
granted at any time on or after the Plan Effective Date.
 
B.    The Plan shall terminate upon the earliest of (i) December 15, 2008, (ii)
the date on which all shares available for issuance under the Plan shall have
been issued as fully-vested shares or (iii) the termination of all outstanding
options in connection with a Corporate Transaction. Upon such Plan termination,
all outstanding options and unvested stock issuances shall continue to have
force and effect in accordance with the provisions of the documents evidencing
such options or issuances.
 

 
IV.
 
AMENDMENT OF THE PLAN

 
A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect any rights and obligations with respect to
options, stock appreciation rights or unvested stock issuances at the time
outstanding under the Plan unless the Optionee or the Participant consents to
such amendment or modification.



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
V.
 
USE OF PROCEEDS

 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 

 
VI.
 
REGULATORY APPROVALS

 
A.    The implementation of the Plan, the granting of any option or stock
appreciation right under the Plan and the issuance of any shares of Common Stock
(i) upon the exercise of any option or stock appreciation right or (ii) under
the Stock Issuance Program shall be subject to the Corporation’s procurement of
all approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options and stock appreciation rights granted under it and
the shares of Common Stock issued pursuant to it.
 
B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws and all applicable
listing requirements of any stock exchange (or the Nasdaq National Market, if
applicable) on which Common Stock is then listed for trading.
 

 
VII.
 
NO EMPLOYMENT/SERVICE RIGHTS

 
Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

APPENDIX
 
The following definitions shall be in effect under the Plan:
 
A.    Board shall mean the Corporation’s Board of Directors.
 
B.    Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:
 
(i)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, which the Board
does not recommend such stockholders to accept, or
 
(ii)  a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
C.    Code shall mean the Internal Revenue Code of 1986, as amended.
 
D.    Common Stock shall mean the Corporation’s common stock.
 
E.    Corporate Transaction shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
 
(i)  a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or
 
(ii)  the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.
 
F.    Corporation shall mean Micromuse Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Micromuse Inc. which shall by appropriate action adopt the Plan.
 
G.    Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or



A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
mental impairment and shall be determined by the Plan Administrator on the basis
of such medical evidence as the Plan Administrator deems warranted under the
circumstances.
 
H.    Discretionary Option Grant Program shall mean the discretionary option
grant program in effect under the Plan.
 
I.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance but shall not include an officer of the Corporation or a member of
the Board.
 
J.    Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
K.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i)  If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing price per share of Common Stock
on the date in question, as such price is reported by the National Association
of Securities Dealers on the Nasdaq National Market or any successor system. If
there is no closing price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.
 
(ii)  If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
L.    Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
 
(i)  such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or
 
(ii)  such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Corporation without the individual’s consent.



A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
M.    Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).
 
N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
O.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
P.    Optionee shall mean any person to whom an option is granted under the
Plan, provided that no officer of the Corporation or a member of the Board shall
be eligible to be an Optionee.
 
Q.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
R.    Participant shall mean any person who is issued shares of Common Stock
under the Stock Issuance Program, provided that no officer of the Corporation or
a member of the Board shall be eligible to be a Participant.
 
S.    Plan shall mean the Corporation’s 1998 Non-Officer Stock Option/Stock
Issuance Plan, as set forth in this document.
 
T.    Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.
 
U.    Plan Effective Date shall mean December 16, 1998, the date on which the
Plan was adopted by the Board.
 
V.    Primary Committee shall mean the committee of two (2) or more non-employee
Board members appointed by the Board to administer the Discretionary Option
Grant and Stock Issuance Programs.
 
W.    Secondary Committee shall mean a committee of one (1) or more Board
members appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.



A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
X.    Section 12(g) Registration Date shall mean the date on which the Common
Stock is first registered under Section 12(g) of the 1934 Act.
 
Y.    Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.
 
Z.    Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
 
AA.    Stock Issuance Program shall mean the stock issuance program in effect
under the Plan.
 
BB.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
CC.    Taxes shall mean the Federal, state and local income and employment tax
liabilities incurred by the holder of Non-Statutory Options or unvested shares
of Common Stock in connection with the exercise of those options or the vesting
of those shares.



A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Micromuse Inc
ID: 94-3288385
 
139 Townsend Street
San Francisco, CA 94107

 
Notice of Grant of Stock Options
and Option Agreement
 
Optionee
  
Option Number:
  
00003005
    
Plan:
  
1998
    
ID:
  
999-99-9999

 
Effective 01/01/1997, you have been granted a(n) Non-Qualified Stock Option to
buy 100.00 shares of Micromuse Inc. (the Company) stock at $0.010000 per share.
 
The total option price of the shares granted is $1.00.
 
Shares in each period will become fully vested on the date shown.
 
Shares

--------------------------------------------------------------------------------

 
Vest Type

--------------------------------------------------------------------------------

 
Full Vest

--------------------------------------------------------------------------------

 
Expiration

--------------------------------------------------------------------------------

17.00
 
On Vest Date
 
07/01/1997
 
01/01/2007
83.00
 
Monthly
 
01/01/2000
 
01/01/2007

 
Exercise Schedule: The Option shall become exercisable with respect to (i)
one-sixth (1/6) of the Option Shares upon Optionee’s completion of six (6)
months of Service measured from January 1, 1997 and (ii) the balance of the
Option Shares in a series of thirty (30) successive equal monthly installments
upon Optionee’s completion of each additional month of Service over the thirty
(30)-month period measured from the six (6) month anniversary of January 1,
1997. In no event shall the Option become exercisable for any additional Option
Shares after Optionee’s cessation of Service.
 
Please review the Stock Option Agreement on the reverse of this Notice of Grant
of Stock Option.
 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
 
Micromuse Inc.
         
Date
   
Optionee
         
Date
   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Additional Terms of Stock Option Agreement
 
Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Micromuse Inc.1998 Non Officer Stock Option
Plan (the “Plan”). Option further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A.
 
No Employment or Service Contract—Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any right to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service or any time for any
reason, with or without cause. In no event shall the Option become exercisable
for any additional Option Shares after Optionee’s cessation of Service.
 
Definitions—All capitalized terms in this Notice shall have the meaning assigned
to them in this Notice or in the attached Stock Option Agreement.